Title: From John Adams to Jonathan Fay, 25 June 1798
From: Adams, John
To: Fay, Jonathan,Hunt, Joseph


To the Inhabitants of the Town of Concord in the State of Massachusetts.
Gentlemen
Philadelphia June 25 1798.

I thank you for this Address. Your Encomium of the Executive Authority of the national Government, is in a high degree flattering.
As I have ever wished to avoid, as far as prudence and necessity would permit every concealment from my fellow Citizens of my real Sentiments from  in matters of Importance I will venture to ask you, whether it is consistent with the Peace We have made, the friendship We have stipulated or even with common decency and Civility, to mark express a marked Resentment to a foreign Power, who is at War with another, whose Enmity ill Will we experience every day, and who will very probably in a few Weeks be acknowledged to be an Ennemy in the sense of the Law of Nations? A Power too, which has invariably acknowledged Us to be a Nation for fifteen Years? A Power that has never had the Insolence to reject your Ambassadors? A Power that at present Conveys your Trade and their own at the Same time? Immortal Hatred, inextinguishable Animosity is neither Sound Philosophy nor true Religion, nor good Policy. Our Ancient Maxim was “Ennemies in War, in Peace Friends.” If Concord drank the first Blood of Martyred freemen Concord Should be the first to forgiveget the Injury when it is no longer usefull to remember it. Some of you as well as myself remember the War of 1755 as well as that of 1775. War always has its horrors and civil Wars the worst. If the Contest you allude to was dubious, it was from extrinsic Causes: it was from partial and enthusiastic and habitual Attachments to a foreign Country, not from any question of a Parity of Strength.—It is highly Usefull to recollect, Fifty five thousand Men upon Paper and thirty thousand Men in Fact, was the highest Number Britain ever had in Arms in this Country. Compute the Tonnage of Ships necessary and actually employed to transport these Troops across the Atlantic? What were 30,000 Men to the United States of America even in 1775? What would 60,000 Men be now in 1798?—Let not fond Attachments, & Enthusiastic devotion to another Power parralize the Nerves of our Citizens a second time, and all the shipps in Europe that can be Spared officerd and manned will not be sufficient to bring to this Country an Army capable of any long Contest.
Your Compliments to me, are far beyond my Merits, your Confidence in the Government and determination to Support it, are greatly to your honor

John Adams